UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-32733 RESOURCE CAPITAL CORP. (Exact name of registrant as specified in its charter) Maryland 20-2287134 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 712 5th Avenue, 10th Floor New York, New York 10019 (Address of principal executive offices) (Zip code) (212) 506-3870 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. R Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes R No The number of outstanding shares of the registrant’s common stock on August 3, 2010 was 52,334,757 shares. (Back to Index) (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets – June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations (unaudited) Three and Six Months Ended June 30, 2010 and 2009 4 Consolidated Statement of Changes in Stockholders’ Equity (unaudited) Six Months Ended June 30, 2010 5 Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, 2010 and 2009 6 Notes to Consolidated Financial Statements – June 30, 2010 (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 50 PART II OTHER INFORMATION Item 6. Exhibits 51 SIGNATURES 52 (Back to Index) (Back to Index) PART I.FINANCIAL INFORMATION Item 1. Financial Statements RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) June 30, December 31, (Unaudited) ASSETS Cash and cash equivalents $ $ Restricted cash Investment securitiestrading − Investment securities available-for-sale, pledged as collateral, at fair value Investment securities available-for-sale, at fair value Investment securities held-to-maturity, pledged as collateral Loans, pledged as collateral and net of allowances of $38.9 million and $47.1 million Loans held for sale Lease receivables, net of allowances of$50,000 and $1.1 million and net of unearned income Loans receivable – related party − Investments in unconsolidated entities Interest receivable Other assets Total assets $ $ LIABILITIES Borrowings $ $ Distribution payable Accrued interest expense Derivatives, at fair value Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, par value $0.001:100,000,000 shares authorized; no shares issued and outstanding − − Common stock, par value $0.001:500,000,000 shares authorized; 50,968,334 and 36,545,737 shares issued and outstanding (including 559,459 and 437,319 unvested restricted shares) 51 36 Additional paid-in capital Accumulated other comprehensive loss ) ) Distributions in excess of earnings ) ) Retained earnings − Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements (Back to Index) 3 (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUES Net interest income: Loans $ Securities Leases Interest income − other Total interest income Interest expense Net interest income OPERATING EXPENSES Management fees − related party Equity compensation − related party Professional services Insurance Depreciation on operating leases − − General and administrative Income tax expense (benefit) 23 ) Total expenses NET OPERATING INCOME OTHER REVENUE (EXPENSE) Impairment losses on investment securities ) Recognized in other comprehensive loss ) Net impairment losses recognized in earnings ) Net realized gains on loans and investments Provision for loan and lease losses ) Gain on the extinguishment of debt Other income 20 42 Total other revenue (expense) NET INCOME (LOSS) $ $ ) $ $ ) NETINCOME (LOSS) PER SHARE – BASIC $ $ ) $ $ ) NET INCOME (LOSS) PER SHARE – DILUTED $ $ ) $ $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – DILUTED DIVIDENDS DECLARED PER SHARE $ The accompanying notes are an integral part of these statements (Back to Index) 4 (Back to Index) RESOURCE CAPITAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2010 (in thousands, except share data) (Unaudited) Common Stock Shares Amount Additional Paid-In Capital Accumulated Other Comprehensive Loss Retained Earnings Distributions in Excess of Earnings Total Stockholders’ Equity Comprehensive Income Balance, January 1, 2010 $
